Citation Nr: 1541513	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, as secondary to PTSD.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as epigastric problems, as secondary to PTSD.

4.  Entitlement to service connection for stage III kidney disease, claimed as bowel and bladder problems, as secondary to hypertension.

5.  Entitlement to service connection for a skin disorder, to include as due to exposure to environmental hazards.

6.  Entitlement to service connection for headaches, to include as due to exposure to environmental hazards and/or a service-connected disability.

7.  Entitlement to service connection for a sleep disorder, to include as due to exposure to environmental hazards and/or PTSD.

8.  Entitlement to service connection for myalgia, claimed as muscle spasms and cramps of the upper and lower extremities of the body, to include as due to exposure to environmental hazards and/or an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to August 1983 and December 1990 to June 1991.  The Veteran had service in Southwest Asia from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter is now handled by the RO in Cleveland, Ohio. 

In addition to the paper claims file, there are additional documents in Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a skin disorder, headaches, a sleep disorder, and myalgias, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the Veteran is diagnosed with PTSD that is medically attributed to stressors he experienced during his time in service.

2.  Resolving all reasonable doubt in his favor, the Veteran's hypertension is proximately due to or aggravated by his service-connected PTSD.

3.  Resolving all reasonable doubt in his favor, the Veteran's GERD is proximately due to or aggravated by his service-connected PTSD.

4.  Resolving all reasonable doubt in his favor, the Veteran's stage III kidney disease is proximately due to or aggravated by his service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

2.  Service connection for hypertension, as secondary to PTSD, is established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

3.  Service connection for GERD, as secondary to PTSD, is established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

4.  Service connection for stage III kidney disease, as secondary to hypertension, is established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, to include PTSD

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He asserts he experienced traumatic stressors during service that caused his current psychiatric disorders.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304 (f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case.

The Board finds the requirements for service connection have been met.  First, the Board notes that the Veteran asserts his stressors occurred while serving in Southwest Asia.  The Veteran reported the following stressors:  witnessing a man step on a mine and blow up, encountering an enemy while on guard duty and fearing for his life, getting lost in the desert and being exposed to mortars, burning oil fields, black smoke and having to wear gas masks.  Personnel records indicate the Veteran served in Saudi Arabia from February 1991 to May 1991, which was classified as "Duty in Imminent Danger Pay Area (Southwest Asia)."  The Board finds that the Veteran's asserted stressors are consistent with the places, types, and circumstances of the Veteran's service.  Furthermore, the history of the Veteran's unit indicates his unit was located in and conducted fire artillery support during combat operations in Operation Desert Storm/Shield.  Therefore, his stressors are conceded.

The Board notes that there are conflicting opinions as to whether the Veteran has a current diagnosis of PTSD.  Medical records have been reviewed.  The Veteran's service treatment records reflect that he entered into active service without any psychiatric abnormalities.  See October 1990 Report of Medical Examination.   However, the Veteran had a documented brain injury prior to entering service as a result of a motorcycle accident, and it was noted that he sometimes still experienced loss of memory.  A Report of Medical History, completed in April 1991 while serving in Southwest Asia, indicates that the Veteran reported he had depression or excessive worry and nervous trouble. 

Post service, the Board notes that the Veteran has a long history of mental health treatment, with varying diagnoses.

Of note, the Veteran was thoroughly evaluated during a psychiatric consultation in October 2008 at a VA medical center.  The Veteran described his in-service stressors, as noted previously, and indicated that he reacted with extreme fear.  The physician noted that Criteria A, exposure to traumatic event and reaction of fear, helplessness, or horror, was met.  The report indicates that Criteria B, re-experiencing the traumatic event in one or more ways was also met.  It was noted that the Veteran had intrusive memories, recurrent dreams, intense psychological duress in response to internal/external cues and physical symptoms in response to internal or external cues.  Criteria C and D were also met, as the Veteran had persistent avoidance of stimuli associated with trauma and numbing of general responsiveness, as well as persistent symptoms of increased arousal.  Criteria E was met, as the Veteran's duration of symptoms was noted to be chronic, lasting three months or more.  Finally, Criteria F was also met, as the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  The Veteran was diagnosed with PTSD, alcohol abuse, and rule out cognitive disorder, not otherwise specified.

The Veteran was afforded a VA examination in February 2012, at which time it was noted that the Veteran was not forthcoming during the interview.  The examiner stated that they strongly believed the Veteran had a mental health issue other than alcohol dependence, but the examiner was unable to render an accurate diagnosis at the time.  The examiner stated that they were certain the Veteran's symptoms were not reflective of PTSD; however, the examiner noted that it is possible that the Veteran's difficulties in self-reporting were due to his brain injury.

The Veteran was afforded a VA examination in April 2013.  The examiner noted that the Veteran has been described as a "poor historian" for years.  The examiner opined that a diagnosis of substance abuse mood disorder is more likely than major depressive disorder or non-specified depression, as it is more consistent with the facts.  The Veteran was assessed with alcohol dependence and substance abuse mood disorder.  The examiner stated the Veteran did not have PTSD and prior diagnoses of PTSD were given with "no criterion A ever specified."  Of note, the October 2008 VA psychiatric consultation indicating the Veteran had a diagnosis of PTSD, indicating that criterion A was met, was not noted or discussed.

In this case, the Board finds that the evidence is at least evenly balanced.  In view of the totality of the evidence, the Board finds the Veteran's VA psychiatric assessment from October 2008 and additional VA treatment notes indicating a diagnosis of PTSD as a result of his time in service, are at least as persuasive as the VA examinations that do not diagnose PTSD.  The October 2008 VA psychological assessment appears to be very thorough and complete with an interview and psychological testing.  The psychologist also related the Veteran's current symptomology to his traumatic stressors described during the interview, which consisted of the Veteran's experiences in Southwest Asia.  See October 2008 VA psychiatric consultation.

In summary, the Veteran's stressors have been conceded and the Veteran has a current diagnosis of PTSD, which has been linked to his stressors that occurred during service.  Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD.

III.  Secondary Service Connection Claims

The Veteran seeks entitlement to service connection for hypertension and GERD, as secondary to PTSD, and to stage III kidney disease, as secondary to hypertension.  Because the Board is granting these claims on a secondary basis, it will not discuss direct service connection in these decisions.

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A.  Hypertension

The Veteran was afforded a VA examination for hypertension in April 2013.  It was noted that the Veteran was diagnosed with hypertension in February 2010, and he continues to have hypertension.  The examiner opined that the Veteran's PTSD would contribute to his hypertension.  There is no contrary medical opinion of record.

As a result of this Board decision, the Veteran has been granted entitlement to service connection for PTSD.  The Veteran has a current diagnosis of hypertension, and the April 2013 VA examiner opined that the Veteran's PTSD contributes to his hypertension.  Therefore, service connection for hypertension is granted, as secondary to PTSD.

B.  GERD

The Veteran was afforded a VA examination for GERD in April 2013.  It was noted that the Veteran was diagnosed with GERD post service, and he continues to have GERD symptoms daily.  The examiner opined that the Veteran's history of PTSD would contribute to his GERD.  There is no contrary medical opinion of record.

As a result of this Board decision, the Veteran has been granted entitlement to service connection for PTSD.  The Veteran has a current diagnosis of GERD, and the April 2013 VA examiner opined that the Veteran's PTSD contributes to his GERD.  Therefore, service connection for GERD is granted, as secondary to PTSD.

C.  Stage III Kidney Disease, Claimed as Bowel and Bladder Problems

The Veteran was afforded a VA examination in April 2013.  The Veteran complained of urinary frequency since post service.  The examiner noted that the Veteran was diagnosed with stage III kidney disease, which was a result of his uncontrolled hypertension.  There is no contrary medical opinion of record.

As a result of this Board decision, the Veteran has been granted entitlement to service connection for hypertension.  The Veteran has a current diagnosis of stage III kidney disease, and the April 2013 VA examiner opined that it is a result of his uncontrolled hypertension.  Therefore, service connection for stage III kidney disease is granted, as secondary to hypertension.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hypertension, as secondary to PTSD, is granted.

Entitlement to service connection for GERD, as secondary to PTSD, is granted.

Entitlement to service connection for stage III kidney disease, as secondary to hypertension, is granted.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder, headaches, a sleep disorder, and myalgias.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Skin Disorder

The Veteran asserts he had an itchy, intermittent red rash to his feet and back since immediately post service.  

The Veteran was afforded a VA examination in April 2013, at which time he was diagnosed with urticaria.  The examiner opined that the Veteran's claimed skin disorder was less likely than not due to service because he did not have chronic, progressive complaints on record and did not demonstrate a progressive disease pattern.

The Board notes that the Veteran indicated that he has not sought treatment for the rash.  However, a skin disorder of blotches and rashes is clearly a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  Furthermore, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss itchy rashes and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds a remand is necessary to obtain a medical opinion that addresses the Veteran's lay evidence.  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the skim disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additionally, the Board notes that the Veteran was exposed to environmental hazards while serving in Southwest Asia, including smoke from oil fires.  As such, the addendum medical opinion should also address the contention that the Veteran's skin disorder is causally or etiologically due to exposure to environmental hazards while serving in Southwest Asia.

Headaches

The Veteran asserts his headaches are due to his time in service.

The Veteran's enlistment examination from February 1983 did not note any abnormalities.  The Report of Medical History indicated that the Veteran had a motorcycle accident with head injury at the age of 15, but stated that he had a full recovery with no symptoms since.  For the Veteran's second period of active duty, his examination from October 1990 did not note any headaches.  

The Veteran was afforded a VA examination for his headaches in April 2013.  Examination revealed the Veteran had prostrating attacks of non-migraine headache pain.  The examiner opined that the Veteran's headaches were less likely than not incurred in or due to service because the Veteran has a record of headaches prior to service due to a motor vehicle accident, an October 2008 note indicated he had headaches related to not wearing his glasses, and he has a history of chronic headaches with neck pain.

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.

Therefore, the Board finds the April 2013 VA opinion to be inadequate.  Since no headache disorder was noted on the entrance examinations, the Veteran is presumed to have been sound upon entry to service.  This presumption can only be rebutted by clear and unmistakable evidence.  The Board finds a remand is necessary to obtain a medical opinion that utilizes the correct evidentiary standard when formulating the opinion.

Additionally, the Board notes that the Veteran was exposed to environmental hazards while serving in Southwest Asia, including smoke from oil fires.  As such, the addendum medical opinion should also address the contention that the Veteran's headaches are causally or etiologically due to exposure to environmental hazards while serving in Southwest Asia.

Sleep Disorder

The Veteran was afforded a VA examination in April 2013, at which time he described trouble falling asleep and waking frequently.  The Board notes the examination report does not indicate that a sleep study was conducted.  Furthermore, after examination, the examiner stated that the Veteran's PTSD and alcohol abuse was the most contributing cause of the Veteran's sleep disturbance; however, no diagnosis of a sleep disorder was given.

On remand, the Veteran should be afforded a VA examination to determine the diagnosis of his sleep disorder and a medical opinion must be obtained regarding whether the Veteran's symptomatology represents a distinct sleeping disorder separate from PTSD symptoms. 

Additionally, the Board notes that the Veteran was exposed to environmental hazards while serving in Southwest Asia, including smoke from oil fires.  As such, the addendum medical opinion should also address the contention that the Veteran's sleep disorder is causally or etiologically due to exposure to environmental hazards while serving in Southwest Asia.

Myalgias

The Veteran claims he has spasms and cramping to the bilateral upper and lower extremities, due to an undiagnosed illness.

The Board notes that the Veteran had active service in Southwest Asia from February 1991 to May 1991.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

The Veteran was afforded a VA examination in April 2013, at which time it was noted that he did not have a diagnosis of myalgias.  The examiner stated that an electromyogram had not been conducted to rule out radiculopathy from the Veteran's back disorder.  The examiner noted the Veteran's bilateral ankle surgery prior to service, as well as a history of leg pain while standing at work, and stated that this was not an unexplained condition or illness.  No further explanation was given.  The Board finds this opinion to be inadequate.  On remand, the Veteran's diagnosis should be clarified, if possible, to include whether the Veteran's disorder is due to an undiagnosed illness.  The opinion must be supported by a complete rationale.

Additionally, the Board notes that the Veteran was exposed to environmental hazards while serving in Southwest Asia, including smoke from oil fires.  As such, the addendum medical opinion should also address the contention that the Veteran's myalgia is causally or etiologically due to exposure to environmental hazards while serving in Southwest Asia.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's skin disorder, diagnosed as urticaria.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed urticaria had an onset during, or is causally or etiologically due to service, to include exposure to environmental hazards such as burning oil smoke.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his skin disorder and provide information as to how the statements comport with generally accepted medical norms.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Obtain an addendum opinion for the Veteran's headaches.  If deemed necessary by the examiner, afford the Veteran a VA examination for headaches.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner must review the claims file.   The examiner should answer the following questions:

a)  Does the evidence clearly and unmistakably show (i.e., it is undebatable) that the Veteran's headaches existed prior to service?  The examiner is reminded that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness, even when such is recorded by medical examiners.

b)  If the answer to a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service (to include exposure to environmental hazards such as burning oil smoke) or that any increase in disability was due to the natural progression of the disorder?  The examiner must consider the Veteran's lay statements regarding his symptoms in service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion. 

c)  If the headaches did not clearly and unmistakably exist prior to service, then answer the following:

(1) Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches had its onset in service or is otherwise attributable to the symptoms experience during service, to include exposure to environmental hazards such as burning oil smoke?  Again, the Veteran's lay statements in this regard must be considered.

Alternatively:

(2) Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are proximately due to or aggravated by his service-connected disabilities?

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his headaches.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Afford the Veteran a VA examination for his claimed sleep disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, to include a sleep study.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following:

a)  Please clarify the Veteran's diagnosis.  The examiner must note whether the Veteran currently has a diagnosed sleeping disorder that is separate and distinct from his diagnosed PTSD.

b)  If the examiner determines the Veteran is diagnosed with a sleep disorder, please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that it had an onset during service, is causally or etiologically due to service, to include exposure to environmental hazards such as burning oil smoke, OR is proximately due to or aggravated (beyond a natural progression) by his PTSD.

c)  If it is determined that the Veteran does not have a sleeping disorder, please explain the diagnostic testing and/or medical criteria that was used to determine the Veteran's current diagnosis and fully explain why the Veteran does not meet the criteria for a diagnosis of a sleeping disorder that is separate and distinct from his diagnosis of PTSD.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

5.  Afford the Veteran a VA examination for his claimed myalgias of the bilateral upper and lower extremities.  All indicated tests and studies should be accomplished, to include neurological testing, and all clinical findings should be reported in detail. 

The examiner must review the claims file.  In rendering the opinion below with respect to an undiagnosed illness, the examiner should be advised that the Veteran had Persian Gulf service. 

a)  Please clarify the Veteran's diagnosis of the bilateral upper and lower extremities.  All current disorders should be diagnosed and noted for the record. 

b)  For each diagnosed disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current disorder had an onset during service or is otherwise related to any incident of service, including service in the Persian Gulf and exposure to environmental hazards? 

c)  If there is no diagnosed disability that the Veteran's claimed disorder can be attributed to, the examiner should state whether there are objective signs and symptoms of the disorder. 

If so, the examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf, and exposure to environmental hazards such as burning oil smoke.

6.  After all of the above actions have been completed, readjudicate the claims. 

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 
 
7.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


